A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.

DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Final office action filed on 7/22/2021 is acknowledged.  
3.	Claims 1-22 have been cancelled.
4.	Claims 23-42 are pending in this application.
5.	Applicant elected with traverse of Group 1 (claims 23-39) and elected a casein composition comprising at least 0.01 to 99% by weight casein recited in instant claim 37 as species of casein composition; increase in the concentration of free leucine in the blood serum of the subject to at least 205 µmol/L for at least 5 to 50 minutes as species of effect of the casein composition; and maintained or increased muscle protein synthesis as species of effect of increased blood serum leucine concentration in the reply filed on 12/20/2019.  Claims 40 and 41 have been rejoined into the elected Group 1; and the restriction requirement between Groups 1 and 2 has been withdrawn in the previous office actions.
Restriction requirement was made FINAL in the previous office actions.  The instant claims 23-42 are drawn to a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), and wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern.  A search was conducted on the elected species; and prior art was found.  Claims 23-42 are examined on the merits in this office action. 

Withdrawn Objections 
6.	Objection to claims 23 and 40 is hereby withdrawn in view of Applicant's amendment to the claim.

Declaration under 37 CFR 1.132
7.	A Declaration of Aaron Calvin Fanning under 37 CFR 1.132 has been filed on 10/11/2021.  However, the Declaration is insufficient to overcome the rejections set forth in the Final office action dated 2/22/2021.  Please see Section 12 below for detailed explanation.  

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	(Revised) Claims 23-31, 33-40 and 42 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koopman et al (J. Nutr., 2009, 139, pages 1707-1713, filed with IDS), as evidenced by Nair (Am J Clin Nutr, 2005, 81, pages 953-963, filed with IDS), and in view of Bhaskar et al (WO 01/41587 A1, filed with IDS) and Manders et al (J. Nutr., 2008, 138, pages 1079-1085, cited and enclosed in the previous office action).  
The instant claims 23-31, 33-40 and 42 are drawn to a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), and wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern.   
Koopman et al, throughout the literature, teach a method of increasing the blood serum concentration of free leucine in the elderly comprising administering to the subject a single, 35-g bolus of intrinsically L-[1-13C]phenylalanine-labeled and purified micellar casein as a dietary protein and/or nutritious casein source, for example, Abstract; and page 1708, left column, the 1st paragraph, and right column, section “Protocol”.  It meets the limitation of the patient population recited in instant claims 23 and 40; and the limitation of dosages recited in instant claims 37 and 38.  Koopman et al further teach the casein increases the blood serum concentration of free leucine in the elderly, for example, page 1710, Figure 2D.  It reads on increase in the concentration of free leucine in the blood serum of the subject to at least 205 µmol/L for at least 5 to 50 minutes as the elected species of effect of the casein composition; and meets the limitations of instant claims 24-30.  Koopman et al also teach the muscle protein synthesis rates are no differ between the young and elderly men, for example, Abstract; and page 1710, sections “Muscle analysis” and “Mixed muscle protein synthesis rates”.  And as evidenced by Nair, decreases in the synthesis rates of muscle proteins occur with age (see Abstract; and the whole document).  Therefore, one of skill in the art would immediately envision and/or reasonably understand the method in Koopman et al increases the muscle protein synthesis in the elderly to the level that is not differ from the youth.  It reads on maintained or increased muscle protein synthesis as the elected species of effect of increased blood serum leucine concentration.  It meets the limitation of instant claim 36; and the limitation of a method for maintaining or increasing muscle protein synthesis recited in instant claim 40.   
The difference between the reference and instant claims 23-31, 33-40 and 42 is that the reference does not explicitly teach a casein composition comprising at least 0.01 to 99% by weight casein recited in instant claim 37 as the elected species of casein composition; the casein composition recited in instant claims 23, 31, 33-35, 39 and 40; and the limitation of instant claim 42.
However, Bhaskar et al, throughout the patent, teach a calcium-depleted milk protein concentrate (MPC) or isolate (MPI); and applications of such calcium-depleted MPC or MPI in nutritious drink and cheese manufacture, for example, Abstract; and page 6, lines 24-26.  Bhaskar et al further teach the calcium-depleted MPC or MPI powder has 40-100%, preferably 50-100% calcium depletion wherein the calcium is substituted by sodium and/or potassium, for example, page 5, lines 27-29; and claim 4.  Bhaskar et al also teach MPC and/or MPI has unaltered proportion of casein to whey proteins wherein the dry matter consists of greater than 55% (in MPC) or 85% (in MPI) milk protein; and a milk-derived solution containing casein and whey proteins in which whey proteins comprise 5-60% of the protein is used to prepared the calcium-depleted MPC or MPI, for example, page 1, lines 10-16; and page 3, lines 33-35.  Furthermore, since Bhaskar et al is silent about either hydrolyzing the casein and/or modifying the phosphorylation pattern of the casein, one of skill in the art would immediately envision and reasonably understand casein in the calcium-depleted MPC or MPI in Bhaskar et al has a degree of hydrolysis less than 1% and has an unmodified phosphorylation pattern.  In addition, Bhaskar et al teach the advantages of calcium-depleted MPC or MPI, such as high solubility in cold water, milk and other aqueous solutions; this enables it to be stored in the dry form and then be reconstituted by addition of water then required for use in the liquid state; and the reconstituted material does not sediment out in the same manner as occurs with dried MPC and MPI without calcium depletion at higher percentage protein after storage, for example, page 5, lines 1-7.  Therefore, in view of the combined teachings of Koopman et al and Bhaskar et al, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the calcium-depleted MPC or MPI in Bhaskar et al as a dietary protein and/or nutritious casein source in the methods taught in Koopman et al.
Furthermore, since the calcium-depleted MPC or MPI in Bhaskar et al meets all the limitations of casein and/or casein composition recited in instant claim 23, the calcium-depleted MPC or MPI in Bhaskar et al would inherently have the same properties and functionality of the casein and/or casein composition recited in instant claim 23.  Therefore, the casein in the calcium-depleted MPC or MPI in Bhaskar et al remains soluble at a pH of 1 to 5, remains soluble in the gastrointestinal tract, remains soluble in gastrointestinal fluid, does not form a coagulum at a pH of 1 to 5, or does not form a coagulum in the gastrointestinal tract; and the casein is stable at a pH of 1 to 5.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
In addition, Manders et al, throughout the literature, teach beverage comprising a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate increases the blood serum concentration of free leucine in aged man, for example, Abstract; page 1080, Sections "Subjects" and "Beverages"; and page 1082, Table 3.  In the broadest reasonable interpretation, the hydrolyzed sodium caseinate in Manders et al is a calcium depleted casein ingredient wherein at least a portion of the calcium has been replaced with sodium, potassium, zinc, or magnesium, or a combination of any two or more thereof, or a calcium depleted casein ingredient with an altered ratio of casein to whey recited in instant claim 34.  Therefore, it would have been obvious to one of ordinary skilled in the art to modify the method developed from the combined teachings of Koopman et al and Bhaskar et al by adding a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate as an additional component recited in instant claim 34 for increasing the blood serum concentration of free leucine in a subject in need thereof.  The MPEP states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06).
And, one of ordinary skilled in the art would have been motivated to optimize the amount of casein in the composition, including a casein composition comprising at least 0.01 to 99% by weight casein, for effectively increasing the blood serum concentration of free leucine, including the concentration of free leucine recited in instant claim 42, and for effectively maintaining or increasing muscle protein synthesis in a subject in need thereof.  It reads on a casein composition comprising at least 0.01 to 99% by weight casein recited in instant claim 37 as the elected species of casein composition.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the calcium-depleted MPC or MPI in Bhaskar et al as a dietary protein and/or nutritious casein source in the methods taught in Koopman et al and further in view of the teachings of Manders et al and with routine optimization to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate.  
One of ordinary skilled in the art would have been motivated to substitute and/or try the calcium-depleted MPC or MPI in Bhaskar et al as a dietary protein and/or nutritious casein source in the methods taught in Koopman et al and further in view of the teachings of Manders et al and with routine optimization to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate, because Bhaskar et al teach a casein composition in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern as a nutritious casein source.  Bhaskar et al further teach the advantages of calcium-depleted MPC or MPI, such as high solubility in cold water, milk and other aqueous solutions; this enables it to be stored in the dry form and then be reconstituted by addition of water then required for use in the liquid state; and the reconstituted material does not sediment out in the same manner as occurs with dried MPC and MPI without calcium depletion at higher percentage protein after storage.  Manders et al teach beverage comprising a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate increases the blood serum concentration of free leucine in aged man.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amount of casein in the composition, including a casein composition comprising at least 0.01 to 99% by weight casein, for effectively increasing the blood serum concentration of free leucine, including the concentration of free leucine recited in instant claim 42, and for effectively maintaining or increasing muscle protein synthesis in a subject in need thereof.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the calcium-depleted MPC or MPI in Bhaskar et al as a dietary protein and/or nutritious casein source in the methods taught in Koopman et al and further in view of the teachings of Manders et al and with routine optimization to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate. 

Response to Applicant's Arguments
11.	Applicant maintained the arguments that there is no motivation to combine the references as asserted and that there would be no reasonable expectation of success in the combination for at least the following reasons: "The physical and functional properties of the calcium depleted MPCs and MPIs disclosed in Bhaskar are very different to the micellar casein of Koopman. In view of the significantly different properties and fundamental form of the casein compositions of Bhaskar and Koopman, Applicant submits that without any recognition that the compositions of Bhaskar would even work to achieve the goals of Koopman, a person of ordinary skill in the art would not have had any reason to substitute or even try the calcium depleted MPC or MPI of Bhaskar in the method of Koopman with any expectation of achieving the physiological effects reported in Koopman achieved by administration of native casein.”; “There is no teaching or suggestion in Bhaskar that the calcium depleted MPCs and MPIs therein would have any effect on the blood serum concentration of leucine or muscle protein synthesis when administered to a subject...The teachings of Bhaskar related to the properties of the disclosed calcium depleted MPCs and MPIs are irrelevant to the context of Koopman, and, therefore, the skilled artisan would not be motivated to combine the calcium depleted MPC of Bhaskar in the method of Koopman.”; "Koopman describes administration of just one, specific form of casein - purified micellar casein. Koopman certainly does not suggest that any of the claimed physiological effects can be achieved by calcium depletion of casein as provided by the present invention. In fact, Koopman fails to provide any teaching or suggestion that any other form of casein would achieve the reported physiological effects. This deficiency of Koopman is not remedied by Bhaskar; Bhaskar also has no teaching or suggestion that its calcium depleted MPC would have the necessary attributes to function as required by Koopman. Thus, the skilled artisan would have no reason to combine the calcium depleted MPC of Bhaskar with the method of Koopman."; and "The prevailing view in the art has been that casein is less effective than whey at increasing the concentration of essential amino acids such as leucine in the blood (as discussed in paragraph [0005] of the specification as-filed) when administered orally to a subject. In view of the absence of any teaching in Koopman or Bhaskar that the claimed casein would have any effect on the blood serum concentration of leucine or muscle protein synthesis when administered to a subject and the prevailing view at the time the Application was filed, Applicant submits that the skilled artisan would not combine the calcium depleted MPC of Bhaskar with the method of Koopman."  Applicant further argues about the cited Manders et al reference in that it does not teach the casein composition recited in instant claims.  Applicant also argues about unexpected results in that "when casein is delivered in a particular form, it surprisingly behaves like, and provides beneficial physiological and nutritional effects associated with, whey protein products. These beneficial and surprising effects include increased blood serum leucine concentration, improved gastric emptying and increased or maintained muscle protein synthesis."; and additional data presented in the Declaration of Aaron Calvin Fanning under 37 CFR 1.132 filed on 10/11/2021.  In the filed Declaration, Applicant further cites Chan et al (The Journal of Nutrition, 2019, 149, pages 1511-1522, filed with IDS); and argues that Chan et al teach "a significant difference is shown in the repeated measure of amino acid levels for total amino acids, indispensable amino acids (EAA in Chan) and Leucine in the plasma of a subject after consuming calcium depleted MPC (as claimed) compared to standard MPC and calcium caseinate." 
12.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, the Examiner understands that none of the cited references individually teaches and/or anticipates the instant claimed methods.  However, the Examiner would like to point out that instant claims 23-31, 33-40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) (obviousness type).  The rejection is based on the combined teachings of Koopman et al, Bhaskar et al and Manders et al; therefore, it is not necessary for each of the cited reference to teach all the limitations of instant claims.  
In response to Applicant's arguments about the motivation to combine the cited references and the reasonable expectation of success, in the instant case, as stated in Section 10 above, Koopman et al teach a method of increasing the blood serum concentration of free leucine in the elderly comprising administering to the subject a single, 35-g bolus of intrinsically L-[1-13C]phenylalanine-labeled and purified micellar casein as a dietary protein and/or nutritious casein source.  Koopman et al further teach the casein increases the blood serum concentration of free leucine in the elderly.  The Examiner understands the micellar casein in Koopman et al does not have the same physical property as instant claimed casein composition; and Koopman et al do not compare the effect of micellar casein with a casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern.  The Examiner also understands that there is no data in the cited prior art references to indicate the instant claimed casein composition increases the blood serum concentration of free leucine and/or muscle protein synthesis in the elderly.  However, in the instant case, 
First, the Examiner would like to point out that the aim of the cited Koopman et al reference is comparing in vivo dietary protein digestion and absorption and the subsequent postprandial muscle protein synthetic response between young and elderly men; and the intrinsically L-[1-13C]phenylalanine-labeled and purified micellar casein is used as a dietary protein and/or nutritious casein source, wherein the labeled amino acids are incorporated for accurately assessing the appearance rate of amino acids derived from dietary protein (see Abstract; and Introduction).  There is no teachings or any type of suggestions in Koopman et al that the effect of increasing the blood serum concentration of free leucine in the elderly is due to certain properties and/or physical forms of the tested casein composition; and/or such effect only applies to the tested casein composition, and it would not be observed with any other type of a dietary protein and/or nutritious casein source.  Furthermore, as taught in the cited Manders et al reference, a beverage comprising a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate as a dietary protein and/or nutritious casein source increases the blood serum concentration of free leucine in aged man as well.  And the calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate in Manders et al does not have the same properties and/or physical forms as the micellar casein in Koopman et al.  Therefore, in the instant case, in view of the teachings of Koopman et al and Manders et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that other type of nutritious casein source would exhibit the same effect of increasing the blood serum concentration of free leucine and/or muscle protein synthesis in the elderly.  And other than arguments, Applicant fails to provide any evidence and/or data to show that the effect of increasing the blood serum concentration of free leucine and/or muscle protein synthesis in the elderly is only limited to the casein composition taught in Koopman et al.  
Second, as stated in Section 10 above, Bhaskar et al explicitly teach the advantages of calcium-depleted MPC or MPI, such as high solubility in cold water, milk and other aqueous solutions; this enables it to be stored in the dry form and then be reconstituted by addition of water then required for use in the liquid state; and the reconstituted material does not sediment out in the same manner as occurs with dried MPC and MPI without calcium depletion at higher percentage protein after storage.  Therefore, in view of the combined teachings of Koopman et al and Bhaskar et al, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the calcium-depleted MPC or MPI in Bhaskar et al as a dietary protein and/or nutritious casein source in the methods taught in Koopman et al.
Third, with regards to Applicant’s arguments that the prevailing view in the art has been that casein is less effective than whey at increasing the concentration of essential amino acids such as leucine in the blood, it appears to the Examiner that Applicant might misinterpret certain references, such as the Boirie et al (Proc. Natl. Acad. Sci., 1997, 94, pages 14930-14935, filed with IDS) cited in both instant specification (paragraph [0005]) and Applicant's Arguments/Remarks filed on 2/5/2021.  The Examiner understands that Boirie et al teach dietary amino acid absorption is faster with whey protein (WP) than with casein (CAS).  However, Boirie et al explicitly teach net leucine balance over the 7 h after the meal is more positive with CAS than with WP; and “After WP ingestion, the plasma appearance of dietary amino acids is fast, high, and transient. This amino acid pattern is associated with an increased protein synthesis and oxidation and no change in protein breakdown. By contrast, the plasma appearance of dietary amino acids after a CAS meal is slower, lower, and prolonged with a different whole body metabolic response: Protein synthesis slightly increases, oxidation is moderately stimulated, but protein breakdown is markedly inhibited. The latter metabolic profile results in a better leucine balance.” (see Abstract; and page 14934, left column).  Therefore, it is unclear to the Examiner how, based on Boirie et al, Applicant reaches the conclusion that casein is less effective than whey at increasing the concentration of essential amino acids including leucine in the blood (stated in paragraph [0005] of instant specification).  Furthermore, based on the teachings of Boirie et al as a whole, it appears to the Examiner that there is no such prevailing view in the art that casein is less effective than whey at increasing the concentration of essential amino acids such as leucine in the blood.      
  Taken all these together, in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would have been motivated to substitute and/or try the calcium-depleted MPC or MPI in Bhaskar et al as a dietary protein and/or nutritious casein source in the methods taught in Koopman et al and further in view of the teachings of Manders et al and with routine optimization to develop the methods recited in instant claims 23-31, 33-40 and 42.  And a person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the calcium-depleted MPC or MPI in Bhaskar et al as a dietary protein and/or nutritious casein source in the methods taught in Koopman et al and further in view of the teachings of Manders et al and with routine optimization to develop the methods recited in instant claims 23-31, 33-40 and 42.  And the Examiner would like to point out that with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant's arguments about the cited Manders et al reference, the Examiner understands that Manders et al do not teach the casein composition recited in instant claims.  However, the Examiner would like to point out that Manders et al reference is cited to teach the additional calcium depleted casein composition recited in instant claim 34.  And in the instant case, as stated in Section 10 above, in the broadest reasonable interpretation, the hydrolyzed sodium caseinate in Manders et al is a calcium depleted casein ingredient wherein at least a portion of the calcium has been replaced with sodium, potassium, zinc, or magnesium, or a combination of any two or more thereof, or a calcium depleted casein ingredient with an altered ratio of casein to whey recited in instant claim 34.  Therefore, it would have been obvious to one of ordinary skilled in the art to modify the method developed from the combined teachings of Koopman et al and Bhaskar et al by adding a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate as an additional component recited in instant claim 34 for increasing the blood serum concentration of free leucine in a subject in need thereof.  The MPEP states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06).  
In response to Applicant’s arguments about the unexpected results, in particular, blood leucine levels were significantly and rapidly increased in those subjects who consumed a composition comprising calcium-depleted casein, to a level similar to that achieved with a whey protein composition as shown in Example 1 and Figure 1 of instant application, as stated in the previous office action, the Examiner understands that both Example 1 and Figure 1 of instant application indicate the blood leucine levels are increased in those subjects who consumed a composition comprising calcium-depleted casein (A in Figure 1).  However, first, the Examiner would like to point out that as stated in MPEP: "The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance…" and "Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims…" (see MPEP § 716.02(b)).  The MPEP further states that “Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range…” (see MPEP § 716.02(d)).  In the instant case, first, the comparison is not made with the closest prior art.  Second, based on data presented in Figure 1 of instant application, especially in view of the error bars, it does not appear to the Examiner that the blood leucine levels in those subjects who consumed a composition comprising calcium-depleted casein (A) is significantly and/or statistically different from the blood leucine levels in those subjects who consumed other compositions (C or D).  Furthermore, the Examiner would like to point out that the scope of instant claimed casein composition is extremely broad; and only one composition comprising calcium-depleted casein (A) is tested in instant specification.  Therefore, considering the broadness of instant claimed casein composition, it is determined that the alleged unexpected results are not commensurate in scope with the claims.
With regards to the additional data presented in the Declaration of Aaron Calvin Fanning under 37 CFR 1.132 filed on 10/11/2021, first, Table 2 in the filed Declaration appears to be incomplete in that: part of the data for fMPC (one species of instant claimed casein composition) is missing; and only half of the Table is presented.  Second, the quality of the Figure presented in Section 12 of the filed Declarations is extremely poor.  Furthermore, in the instant case, it appears to the Examiner the Figure presented in Section 12 of the filed Declarations is not a side by side comparison of different casein compositions under the same experimental/tested conditions.  Therefore, the different effects in this Figure could be due to difference in the experimental/tested conditions.  Taken all these together, in the instant case, it is impossible for the Examiner to properly interpret the additional data presented in the filed Declaration.  
With regard to the teachings of Chan et al (The Journal of Nutrition, 2019, 149, pages 1511-1522, filed with IDS) cited in the filed Declaration, the Examiner understands that Chan et al teach plasma essential amino acid (EAA) concentrations, including leucine, are greater in subjects treated with a novel mineral modified milk protein concentrate (mMPC), in comparison to MPC or calcium caseinate (CAS).  However, in the instant case, there is no evidence that the mMPC disclosed in Chan et al is within the scope of instant claimed casein composition.  Furthermore, as stated above, the MPEP states that "Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims…" (see MPEP § 716.02(b)); and “Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range…” (see MPEP § 716.02(d)).    
Taken all these together, there is insufficient evidence that the instant claimed casein composition exhibits unobvious or unexpected advantageous properties.
Thus, the rejection is deemed proper and is hereby maintained.

13.	(Revised) Claims 23-42 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koopman et al (J. Nutr., 2009, 139, pages 1707-1713, filed with IDS), as evidenced by Nair (Am J Clin Nutr, 2005, 81, pages 953-963, filed with IDS), and in view of Bhaskar et al (WO 01/41587 A1, filed with IDS) and Manders et al (J. Nutr., 2008, 138, pages 1079-1085, cited and enclosed in the previous office action), and further in view of Havea (International Dairy Journal, 2006, 16, pages 415-422, cited and enclosed in the previous office action).  
The instant claims 23-42 are drawn to a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), and wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern.   
The rejection to claims 23-31, 33-40 and 42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koopman et al (J. Nutr., 2009, 139, pages 1707-1713, filed with IDS), as evidenced by Nair (Am J Clin Nutr, 2005, 81, pages 953-963, filed with IDS), and in view of Bhaskar et al (WO 01/41587 A1, filed with IDS) and Manders et al (J. Nutr., 2008, 138, pages 1079-1085, cited and enclosed in the previous office action) has been set forth in Section 10 above.
The difference between the rejection set forth in Section 10 above and instant claims 23-42 is that the cited references do not teach the limitations of instant claims 32 and 41.
However, Havea, throughout the literature, teaches for milk protein concentrate (MPC) powders, the insoluble material consists of large particles where the casein micelles are fused together by some form of protein-protein interactions; and the insoluble particles consist of intact micellar structures, for example, Abstract; page 416, left column, the 1st paragraph and Table 1; and page 420, right column, Section “3.4. Analysis of the supernatant and sediment using TEM”.  Therefore, in view of the teachings of Havea as a whole, it would have been obvious to one of ordinary skilled in the art to have the casein in the composition as a non-micellar casein to decrease insoluble material of the MCP powder taught in Bhaskar et al.    
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Koopman et al, Bhaskar et al, Manders et al and Havea with routine optimization to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern and in the form of a non-micellar casein, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Koopman et al, Bhaskar et al, Manders et al and Havea with routine optimization to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern and in the form of a non-micellar casein, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate, because Havea teaches for milk protein concentrate (MPC) powders, the insoluble material consists of large particles where the casein micelles are fused together by some form of protein-protein interactions; and the insoluble particles consist of intact micellar structures.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Koopman et al, Bhaskar et al, Manders et al and Havea with routine optimization to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern and in the form of a non-micellar casein, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises a calcium-depleted casein ingredient in the form of hydrolyzed sodium caseinate.  


Response to Applicant's Arguments
14.	Applicant presents the same arguments as in Section 11 above; and "Havea does not overcome the deficiencies of the combination of Koopman, Nair, Bhaskar, and Manders discussed above."  
15.	Applicant's arguments have been fully considered but have not been found persuasive.  
Applicant's arguments have been addressed in Section 12 above.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658